Case: 19-30155      Document: 00515265680         Page: 1    Date Filed: 01/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-30155
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       January 9, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

JOSEPH SETH RIVERS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CR-82-1


Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Joseph Seth Rivers pleaded guilty to being a felon in possession of four
firearms in violation of 18 U.S.C. § 922(g)(1). He was sentenced to 68 months
of imprisonment and three years of supervised release. He timely appealed
and now argues that his conviction is invalid because the district court failed
to properly admonish him regarding the nature of the charge as required by
Federal Rule of Criminal Procedure 11(b)(1)(G).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30155    Document: 00515265680       Page: 2   Date Filed: 01/09/2020


                                 No. 19-30155

      We review the argument advanced by Rivers only for plain error since it
was not raised in the district court. See United States v. Alvarado-Casas, 715
F.3d 945, 953 (5th Cir. 2013).      “To convict under Section 922(g)(1), the
government must prove,” as relevant here, that the defendant possessed a
firearm. United States v. Massey, 849 F.3d 262, 264 (5th Cir. 2017). The
indictment here alleged this element, the district court recited it for Rivers,
and the district court ensured that Rivers understood the concept of
constructive, as opposed to actual, possession.
      Relying primarily on Henderson v. United States, 135 S. Ct. 1780 (2015),
Rivers contends that the district court’s interpretation of § 922(g)(1) and its
admonishment as to the nature of that offense is erroneous because it conflates
the rights of legitimate ownership of a firearm with a felon’s right to possess a
firearm. Section 922(g)(1) contains no requirement that the possession of
firearms by a convicted felon be divorced from any ownership rights in the
firearms, and Henderson does not purport to add any such element.              See
§ 922(g)(1); Henderson, 135 S. Ct. at 1785 n.3. We conclude that the district
court did not err, plainly or otherwise, in admonishing Rivers as to the nature
of the charge against him. Accordingly, the judgment of the district court is
AFFIRMED.




                                       2